A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 
Applicants’ amendment has overcome the previous rejections.  The Examiner has updated her search, reconsidered the prior art and is making the following new grounds of rejection.

Claims 1, 4 to 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. in view of Kadoma et al. 2017/0256817.
	Chowdhury et al. teach a silane functionalized graphene.  See Figure 1 as well as paragraphs 22 and on.  Specifically paragraph 23 one can see that an active mole-cule is attached to graphene through a C-O-Si covalent bond and that the molecules are not covalently bonded to each other.  The main chain contains at least two Si-O bond connected in series (see the repeating “n” unit).  This contains both a vinyl terminal group and an SiH group such that it contains two active functional groups.  
	This differs from that claimed in two ways.
	First, this reference fails to specifically teach weight the percentage of each com-ponent as claimed.  The weight of the components directly corresponds to the amount of silane coupling agent and siloxane bonded to the graphene. Since the siloxane treat-ed graphene allows for interaction with the curable silicone matrix, adjusting the amount thereof in an effort to adjust the bonding between the graphene and the siloxane would have been well within the skill of the ordinary artisan in an effort to maintain a balance between the coupling ability, the intent of the graphene and the final product. In this manner the skilled artisan would have found an amount of C, Si and O within the claimed ranges to have been obvious.
	Second, this reference fails to specifically teach that at least one active molecule is grafted onto the graphene by a plurality of C-O-Si covalent bonds.  The C-O-Si bonds 
	Kadoma et al. teach graphene which is also treated with trialkoxysilanes, attach-ing the Si atom and forming a C-O-Si bond.  See for instance paragraphs 18 and 70.  This shows a Si atom that is bonded to graphene with a plurality of C-O-Si bonds which are not covalently bonded to each other.  This active molecule is attached to graphene in the same manner as claimed.
	In view of the fact that both references teach treating graphene with a trialkoxysil-ane, one having ordinary skill in the art would have found it obvious for at least some of the resulting C-O-Si bonds to be the same.  In other words treating graphene in both the Chowdhury et al. and Kadoma et al. references to attach the silane to the graphene in a comparable manner would be expected to result in a comparable attachment such that the skilled artisan would have found an attachment in the claimed manner obvious.
	In this manner claim 1 is rendered obvious.
	For claims 4 and 5 note that the terminal Si atom shown in paragraph 23 contains both a hydrogen atom and a vinyl group.
	For claim 6, note that this does not actually require such a group to be present.
	For claim 7 note that the graphene therein can be a graphene nanoplatelet.  See paragraph 22.
	For claim 8 note that adjusting the size of the size of the graphene would have been well within the skill of the ordinary artisan, in an effort to adjust it to be beneficial in the resulting final product.
	For claim 9 note that any property that this is a property that will be necessarily present with the obvious embodiment of Chowdhury et al. such that if it is present in the claimed graphene it will be necessarily present in the prior art graphene.
	For claim 10 note that Chowdhury et al. do not specifically teach the “n” value but this reactant is referred to as a polysiloxane suggesting a polymeric siloxane that would necessarily have at least 3 Si-O bonds in series.  On the other hand note that any value of “n” greater than 1 would meet this requirement too and, since there is no purpose in having an “n” value shown if it can only be 1, the skilled artisan would have found a value greater than 1 obvious.
	For claim 11 note that bonds shown in Chowdhury et al. suggest a silane having only one attachment such that, in addition to the attachment expected from the teaching in Kadoma et al. the skilled artisan would have found the presence of a silane attached at only one point obvious.  The Examiner notes that this would be the expected result of an incomplete hydrolysis/condensation attachment scheme.
	For claim 25 note that paragraph 20 teaches graphene oxide. Adjusting the particle size thereof, in an effort to adjust and optimize the properties of the final 

The remaining references cited in the attached PTO-892 are cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR

Mgm
12/1/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765